DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 23-39 in the reply filed on 07 March 2022 is acknowledged.  Claims 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 March 2020 and 17 May 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 23-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comprising the steps of …”  Claims 24-39 are similarly rejected to the extent they depend from Claim 23 and do not resolve the noted ambiguity.
Further with regard to Claims 25-27 each recites a group of eligible materials selected from an openly-defined group using the language “group including.”  Accordingly, it is unclear what constitutes the group of eligible materials and whether such group is limited to those recited.  For purposes of examination, each claim is understood to be limited to selection of the recited materials; i.e. eligible materials “… selected from the group consisting of …”
Further with regard to Claim 28, it is unclear as to what constitutes a step distance.  For purposes of examination, control of nozzle traverse speed is understood to read upon the claim.  Claims 38-39 are similarly rejected to the extent they depend from Claim 28 and do not resolve the noted ambiguity.
Further with regard to Claims 36-37, the object of the percentage recited for powder feed rate is unclear.  For purposes of examination any measure of control of powder feed rate is understood to read upon the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 23-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0206817 to Arnold et al. (“Arnold”) in view of US 2015/0290280 to Petrak et al. (“Petrak”).
	With regard to Claims 23-27, Arnold teaches a method of manufacturing a coated article wherein a polymeric substrate is coated via cold spraying metal powder on to the article to 
	With regard to Claim 28, Arnold teaches control of the claimed process parameters (see ¶¶ [0046]-[0054]).
	With regard to Claims 29-31, Arnold teaches operating pressures and temperatures within the claimed range (see ¶ [0051]).
	With regard to Claims 32-33, Arnold teaches the claimed nozzle distance (see ¶ [0053]).
	With regard to Claims 34-35 and 38-39, Arnold does not expressly teach the claimed translation speeds, but otherwise indicates that translation is a result-effective parameter with regard to the number of coating passes required to achieve a desired result (see ¶ [0052]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed nozzle traverse speeds throughout the course of routine experimentation and optimization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715